Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments
The applicant states that no reference in the prior art discloses or suggests the limitation of “…a controller configured to generate a route from the current location to the destination and control driving of the vehicle based on the route and image information and reduce a driving speed of the vehicle when the current location is determined to be a predetermined location based on the image information relating to the acquired and stored image information”.  See page 11 of the remarks. 
Notably, this is an apparatus claim not a method claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
Therefore, generating a route, reducing a driving speed to stop a vehicle and taking an image and storing the image are all intended use and provide little patentable weight to the claims.

Fairchild has an autonomous vehicle 110 that has a map 136.  In FIG. 5a the vehicle has a camera that can take photos up to 10 meters away.   The user can input a destination and the vehicle can travel to that destination and stop at the destination.  
The vehicle can detect using the cameras that the vehicle is about to turn a corner and the field of view can be a reduced field of view, and the vehicle can slow around the corner.  Additionally, the vehicle can use the camera to perceive a stop sign and then slow the vehicle according to the reduced speed on the sign. 
Notably, in the applicant’s specification at paragraph 116 the image acquirer 172 can acquire an image of a road and in a forward direction.   In the applicant’s specification at paragraph 144, the controller can check the speed limit and control the driving speed to be reduced using the camera.  
Fairchild thus discloses “…a controller configured to generate a route from the current location to the destination and control driving of the vehicle based on the route and image information and reduce a driving speed of the vehicle when the current location is determined to be a predetermined location based on the image information relating to the acquired and stored image information” where the vehicle can use the camera to detect an image of the speed limit and then reduce the speed of the vehicle based on the image information that is acquired by the camera.  
This is the exact configuration disclosed in the applicant’s specification at paragraph 144. 
Fairchild thus discloses each and every element of the claim.
Additionally, reducing a speed, taking an image, and determining when a current location is a predetermined location and storing an image that is acquired is all intended use.  This is an apparatus claim.  There is nothing structurally different than this claim as compared with Fairchild.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 
The rejection is not overcome. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011. 

    PNG
    media_image1.png
    746
    1228
    media_image1.png
    Greyscale
In regard to claim 1, Fairchild of GOOGLE™ discloses “1.    An autonomous driving control apparatus comprising:  (see autonomous vehicle computer system 110 that can obtain a detailed map 136 and  
    PNG
    media_image2.png
    986
    960
    media_image2.png
    Greyscale

an image acquirer configured to acquire an image of a road;  (see FIG. 5a where the device has local cameras and stereo-cameras and a lidar device that can capture images to 10 meters) 
an inputter through which a destination of a vehicle is input; (see paragraph 28)
a storage configured to store location information related to a predetermined location and (see paragraph 27-28)
image information corresponding to the predetermined location; (see paragraph 42)
a location receiver configured to receive a current location of the vehicle; and (see paragraph 47)
a controller configured to generate a route from the received current location to the destination, (see paragraph 50)
control driving of the vehicle based on route information related to the generated route  (see paragraph 50)and image information related to the acquired image, and (see paragraph 60)

    PNG
    media_image3.png
    919
    639
    media_image3.png
    Greyscale
reduce a driving speed of the vehicle when the current location is determined to be the predetermined location based on the image information related to the acquired image (see paragraph 58-60, 61 where the vehicle may wish to turn around a corner at a predetermined speed however the field of view of the images indicate a reduced field of view and the av can slow down the vehicle dramatically so the vehicle is able to detect an object located near a truck 730)
 and the stored image information. (see paragraph 48 where the store vehicle map information can include stop signs on the map where the vehicle is to slow down);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012/0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of U.S. Patent NO.: US8355840B2 to Ammon et al. that is assigned to Daimler AG, and that was filed in 2006. 
2.    The autonomous driving control apparatus of claim 1,
wherein the controller is configured to determine when a speed restriction section is present on a travel lane of the road based on the image information related to the acquired image, (see paragraph 37 where based on the various sensors a speed limit for a road can be provided on  a map)
Fairchild of GOOGLE™ is silent but Ammon teaches  “and when the speed restriction section is determined to be present, the controller is configured to control a suspension of the vehicle to adjust a damping force of a damper of the suspension and a height of a vehicle body”.  (see abstract and claims 1-10); 
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of AMMON of Mercedes™ and the disclosure of Fairchild since AMMON teaches that the vehicle can include a roadway sensor to detect a profile of the roadway ahead. Based on this roadway a “suspension pilot signal” can be provided in response to the different road types and limits. This pilot signal can adjust the active chassis and the suspension and 

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012/0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich that was filed in 1997.
In regard to claim 3, Fairchild of GOOGLE™ is silent but the ‘611 publication teaches “…3.    The autonomous driving control apparatus of claim 1,
wherein, when the predetermined location is determined to be an entry location of a tollgate, (see claims 1-10 where the vehicle can stop at a toll booth and then provides an authentication to access a toll road) 

 the controller is configured to determine when a travel lane of the vehicle is a toll ticket lane based on the image information related to the acquired image, (see FIG. 1 where the vehicle arrives on the toll road and then determines a location of the vehicle 100 feet before the toll before arriving at the toll gate; In the toll collection mode of operation, the vehicle 100 is moving and uses the in-vehicle access application 162 to obtain permission to access one or more toll roads or access to restricted areas where the vehicle 100 is approaching. And toll collection transactions. For simplicity of explanation, as used herein, a restricted area may be considered a toll road. The in-vehicle access application 162 may identify one or more toll roads (eg, crossovers, highways, etc.) within a predetermined distance from the vehicle 100 based on the location of the vehicle 100 and / or geofencing technology. it can. The in-vehicle access application 162 can obtain permission by sending account authentication information directly to a remote toll collection server related to the toll collection manager on the toll road using the network connection capability 
 and when the travel lane is determined to be the toll ticket lane, (see FIG. 2 where the vehicle includes a top positon in block 204 and then in the stop position the first mode of operation is then provided by detecting an access device via a transponder device.  A proximity mode is then determined and this can exchange the account information; FIG. 2 shows a flow diagram of a mode selection process 200 that can be performed by an in-vehicle access application (eg, an in-vehicle access application 162 installed in the in-vehicle computer system 150) according to some embodiments. Process 200 may begin at block 202 by receiving a vehicle status signal from the vehicle communication bus. The vehicle state signal may include vehicle information from the ECU of the vehicle and / or information from various sensors of the vehicle. In some embodiments, the 

  At block 204, the process 200 may determine that the vehicle is at a stop position based on the first state of the vehicle state signal at the first time point. This means that, for example, if the vehicle is stationary for a threshold time (eg, 15 seconds, 30 seconds, 1 minute, etc.) This can be determined when the vehicle speed information in the status signal indicates. This can also be determined in another means or combination if, for example, the transmission mode information in the vehicle status signal indicates that the transmission mode of the vehicle is parking.

  At block 206, in response to determining that the vehicle is at the stop position, the process 200 can activate the first mode of operation of the in-vehicle access application. In some embodiments, the first operation mode can also be activated by a user input for activating the first operation mode received at the user interface of the in-vehicle computer system. For example, the first mode of operation is proximity where an in-vehicle  ;
 
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of ‘611 publication and the disclosure of Fairchild since the ‘611 publication teaches that the vehicle can detect that the vehicle is on a toll lane, and the vehicle is at a stop. A sensor, a camera for observing the surroundings of the vehicle 100, and the like may be included. Various ECUs and sensors can communicate with each other via a vehicle communication bus 140. Examples of the vehicle communication bus 140 include a controller area network (CAN) bus, a local interconnect network 

Fairchild of GOOGLE™ is silent but Obradovich teaches  “ the controller is configured to control an opening and closing device to open a window adjacent to a driver seat of the vehicle” (see col. 15, line 25-45 where when the vehicle arrives at the toll plaza and the vehicle approaches a zero speed, then the vehicle windows are completely opened)
 and to control a suspension of the vehicle to adjust a height of a vehicle body. (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor);The claim recites a selection of an order of steps of lowering at the toll plaza rather than lowering when there is a speed bump at the toll plaza. The applicant has not provided why this benefit is providing any 
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Obradovich and the disclosure of Fairchild since Obradovich teaches that the vehicle can detect a raised surface on a street. This can cause the bottom of the vehicle to scrape the raised surface. This can damage the vehicle.  The vehicle can also detect a toll plaza on the road.  The vehicle in response to the raised or bumps on the surface can adjust a shocks to increase a height of the vehicle. Further, the vehicle can automatically lower the vehicle’s windows to pay a cash toll.  However, when a vehicle exits a toll area and can experience a smooth and tight curve in the road, the vehicle can lower the suspension of the vehicle so the vehicle is more sporty and drive through the turn.   Therefore, the vehicle can dynamically optimize the suspension and the windows so the vehicle operator does not have to do this manually.  See col. 6, line 30-45 and col. 15, lines 25-45 and the abstract of Obradovich.

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich that was filed in 1997.

In regard to claim 4 , Fairchild of GOOGLE™ is silent but Obradovich teaches  “ 4.    The autonomous driving control apparatus of claim 3,
wherein the controller is configured to control the suspension to start to adjust the height of the vehicle body at a location of the vehicle which is spaced a predetermined (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor);
distance from a location of a toll ticket dispenser and a location of a toll booth. (see col. 6, lines 30-40 where when there is a raised surface 
The claim recites a selection of an order of steps of opening before rather than opening at the toll plaza. The applicant has not provided why this benefit is providing any unexpected results. See In re Burhans, 154 F.2d 690 (CCPA 1946), relied upon in MPEP § 2144.04(IV)(C), where the MPEP summarizes Burhans as teaching the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Obradovich and the disclosure of Fairchild since Obradovich teaches that the vehicle can detect a raised surface on a street. This can cause the bottom of the vehicle to scrape the raised surface. This can damage the vehicle.  The vehicle can also detect a toll plaza on the road.  The vehicle in response to the raised or bumps on the surface can adjust a shocks to increase a height of the vehicle. Further, the vehicle can automatically lower the vehicle’s windows to pay a cash toll.  However, 

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich that was filed in 1997 and in view of Chinese Patent Pub. NO.: CN103556901B.

In regard to claim 5, Fairchild of GOOGLE™ is silent but Obradovich teaches  “ 5.    The autonomous driving control apparatus of claim 3,
wherein the controller is configured to determine when the vehicle has passed through the tollgate based on the image information related to the acquired image, and wherein when the vehicle is determined to has passed through the tollgate, the controller is configured to control the opening… and to control the suspension to return the height of the vehicle body to an original height thereof”.  (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor; see col. 15, lines 1-45 where the vehicle approaches and detects a toll booth, the windows are automatically rolled down; see also col. 6, lines 20-40 where the vehicle height is lowered when approaching a curve and after being raised due to the raised surface on the road);
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Obradovich and the disclosure of Fairchild since Obradovich teaches that the vehicle can detect a raised surface on a street. This can cause the bottom of the vehicle to scrape the raised surface. This can damage the vehicle.  The vehicle can also detect a toll plaza on the road.  The vehicle in response to the raised or bumps on the surface can adjust a 

Fairchild of GOOGLE™ is silent but the ‘901 publication teaches  “and closing device to close the window adjacent to the driver seat” (see abstract where the vehicle windows can be closed based on an environmental factor) 
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of ‘901 publication and the disclosure of Fairchild since ‘901 publication teaches that the vehicle can detect one or more environmental parameters. The master processor can then automatically raise or lower the windows based on the environmental parameters in an automatic 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  U.S. Patent App. Pub. No.: US 2014/0310075 A1 to Ricci that was filed in 2014 (hereinafter “Ricci”). 

In regard to claim 6, Fairchild is silent but Ricci teaches “6.    The autonomous driving control apparatus of claim 1, wherein the controller is configured to verify a distance between the current location and the destination based on location information related to the received current location and location information related to the destination, and when the verified distance is determined to be a reference distance”, (see abstract where a vehicle can determine if the 

the controller is configured to perform a control to turn off an air conditioner, a radio, and an audio device in the vehicle.  (see paragraph 462-467, 470, 356-367 where using a gesture the occupant can turn off the air, and lower the volume and control the radio; see FIG. 17);
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Ricci and the disclosure of Fairchild since Ricci teaches that the vehicle can detect one or more programmed user gestures. Based on the user gestures, the telematics unit can be controlled to turn off the radio, air conditioning, speakers and other vehicle telematics devices.  Therefore, the vehicle can dynamically control the options based on a gesture made by the user.  See Ricci at p. 462-467. 

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  U.S. Patent No.: US6748308B2 to Losey (hereinafter “Losey”). 

In regard to claim 7, Fairchild is silent but Losey teaches “7.    The autonomous driving control apparatus of claim 1, wherein, when the current location is determined to be the destination, the controller is configured to control an opening and closing device to open a window adjacent to a driver seat of the vehicle”.    (see FIG. 3, where if the vehicle is at a location and the speed of the vehicle is greater than a threshold value and the vehicle’s windows are open then the vehicle’s windows are closed automatically; see col. 3, line 40-col. 4, line 20). 
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Losey and the disclosure of Fairchild since Losey teaches that the vehicle can include one or more sensors.  In response to the one or more sensors, the vehicle can open or close the windows. For example, the vehicle can detect excess wind and close the windows, or rain.   Therefore, 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  U.S. Patent No.: US10930158B1 to Nepomuceno  (hereinafter “Nepomuceno”). 

In regard to claim 8, Fairchild is silent but Nepomuceno teaches “8.    The autonomous driving control apparatus of claim 1, wherein, when the current location is determined to be the destination (see col. 2, line 20-55), the controller is configured to release an automatic on/off function of an engine of the vehicle and an automatic on/off function of a brake of the vehicle”.  (See FIG. 4, where based on the vehicle entering a parking lot, the autonomous function can be disengaged due to a hazard; see block 402-416; see col. 2, lines 20-55). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011. 

    PNG
    media_image1.png
    746
    1228
    media_image1.png
    Greyscale
In regard to claim 19, Fairchild of GOOGLE™ discloses “9.    A vehicle comprising: (see autonomous vehicle computer system 110 that can obtain a detailed map 136 and include control of the steering, acceleration and braking 180-186 in FIG. 1)
a power device configured to apply a driving force to a wheel of the vehicle; (see autonomous vehicle computer system 110 that can 
a brake configured to apply a braking force to the wheel; (see autonomous vehicle computer system 110 that can obtain a detailed map 136 and include control of the steering, acceleration and braking 180-186 in  
    PNG
    media_image2.png
    986
    960
    media_image2.png
    Greyscale

an image acquirer configured to acquire an image of a road; (see FIG. 5a where the device has local cameras and stereo-cameras and a lidar device that can capture images to 10 meters)
an inputter through which a destination of the vehicle is input; (see paragraph 28)
a storage configured to store location information related to a predetermined location and image information corresponding to the predetermined location; (see paragraph 27-28 and 42)
a location receiver configured to receive a current location of the vehicle; and (see paragraph 47)
a controller configured to generate a route from the received current location to the destination during an autonomous driving mode, (see paragraph 50)to control driving of the vehicle based on route information related to the generated route (see paragraph 50) and image information related to the acquired image, (see paragraph 60)

    PNG
    media_image3.png
    919
    639
    media_image3.png
    Greyscale
reduce a driving speed of the vehicle when the current location is determined to be the predetermined location based  and to control operation of at least one of the power device and the brake to reduce a driving speed of the vehicle when the current location is determined to be the predetermined location based on the image information related to the acquired image (see paragraph 58-60, 61 where the vehicle may wish to turn around a corner at a predetermined speed however the field of view of the images indicate a reduced field of view and the av can slow down the vehicle dramatically so the vehicle is able to detect an object located near a truck 730)
 and the stored image information”. (see paragraph 48 where the store vehicle map information can include stop signs on the map where the vehicle is to slow down); 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of U.S. Patent NO.: US8355840B2 to Ammon et al. that is assigned to Daimler AG, and that was filed in 2006. 
10.    The vehicle of claim 9, further including:
wherein the controller is configured to determine when a speed restriction section is present on a travel lane of the road based on the image information related to the acquired image….. and when the speed restriction section is determined to be present,  (see paragraph 37 where based on the various sensors a speed limit for a road can be provided on  a map)” 
Fairchild of GOOGLE™ is silent but Ammon teaches  “a suspension of the vehicle configured to mitigate a shock and a vibration to the vehicle from a road surface,
the controller is configured to control the suspension to adjust a damping force of a damper of the suspension and a height of a vehicle body.”.  (see abstract and claims 1-10)
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of AMMON of Mercedes™ and the disclosure of Fairchild since AMMON teaches that the vehicle can include a roadway sensor to detect a 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich that was filed in 1997.

wherein, when the predetermined location is determined to be an entry location of a tollgate, (see claims 1-10 where the vehicle can stop at a toll booth and then provides an authentication to access a toll road)  the controller is configured to determine when a travel lane of the vehicle is a toll ticket lane based on the image information related to the acquired image, and (see FIG. 1 where the vehicle arrives on the toll road and then determines a location of the vehicle 100 feet before the toll before arriving at the toll gate; In the toll collection mode of operation, the vehicle 100 is moving and uses the in-vehicle access application 162 to obtain permission to access one or more toll roads or access to restricted areas where the vehicle 100 is approaching. And toll collection transactions. For simplicity of explanation, as used herein, a restricted area may be considered a toll road. The in-vehicle access application 162 may identify one or more toll roads (eg, crossovers, highways, etc.) within a predetermined distance from the vehicle 100 based on the location of the vehicle 100 and / or geofencing technology. it can. The in-vehicle access application 162 can obtain permission by sending account authentication information directly to a remote toll collection server related to the toll collection manager on the toll road using the network 
wherein, when the travel lane is determined to be the toll ticket lane, (see FIG. 2 where the vehicle includes a top positon in block 204 and then in the stop position the first mode of operation is then provided by detecting an access device via a transponder device.  A proximity mode is then determined and this can exchange the account information; FIG. 2 shows a flow diagram of a mode selection process 200 that can be performed by an in-vehicle access application (eg, an in-vehicle access application 162 installed in the in-vehicle computer system 150) according to some embodiments. Process 200 may begin at block 202 by receiving a vehicle status signal from the vehicle communication bus. The vehicle state signal may include vehicle information from the ECU of the vehicle and / or information from various sensors of the vehicle. In some embodiments, the 

  At block 204, the process 200 may determine that the vehicle is at a stop position based on the first state of the vehicle state signal at the first time point. This means that, for example, if the vehicle is stationary for a threshold time (eg, 15 seconds, 30 seconds, 1 minute, etc.) This can be determined when the vehicle speed information in the status signal indicates. This can also be determined in another means or combination if, for example, the transmission mode information in the vehicle status signal indicates that the transmission mode of the vehicle is parking.

  At block 206, in response to determining that the vehicle is at the stop position, the process 200 can activate the first mode of operation of the in-vehicle access application. In some embodiments, the first operation mode can also be activated by a user input for activating the first operation mode received at the user interface of the in-vehicle computer system. For example, the first mode of operation is proximity where an in-vehicle  
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of ‘611 publication and the disclosure of Fairchild since the ‘611 publication teaches that the vehicle can detect that the vehicle is on a toll lane, and the vehicle is at a stop. A sensor, a camera for observing the surroundings of the vehicle 100, and the like may be included. Various ECUs and sensors can communicate with each other via a vehicle communication bus 140. Examples of the vehicle communication bus 140 include a controller area network (CAN) bus, a local interconnect network (LIN) bus, a vehicle area network (VAN) bus, or other suitable signal bus 

Fairchild of GOOGLE™ is silent but Obradovich teaches  “ an opening and closing device configured to open or close a window of a door of the vehicle,…the controller is configured to control the opening and closing device to open a window adjacent to a driver seat of the vehicle (see col. 15, line 25-45 where when the vehicle arrives at the toll plaza and the vehicle approaches a zero speed, then the vehicle windows are completely opened) 11.    The vehicle of claim 9, further including: a suspension of the vehicle configured to mitigate a shock and a vibration to the vehicle from a road surface; and…and is configured to control the suspension to adjust a height of a vehicle body. (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor);The claim recites a selection of an order of steps of lowering at the toll plaza rather than lowering when there is a speed bump at the toll plaza. 
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Obradovich and the disclosure of Fairchild since Obradovich teaches that the vehicle can detect a raised surface on a street. This can cause the bottom of the vehicle to scrape the raised surface. This can damage the vehicle.  The vehicle can also detect a toll plaza on the road.  The vehicle in response to the raised or bumps on the surface can adjust a shocks to increase a height of the vehicle. Further, the vehicle can automatically lower the vehicle’s windows to pay a cash toll.  However, when a vehicle exits a toll area and can experience a smooth and tight curve in the road, the vehicle can lower the suspension of the vehicle so the vehicle is more sporty and drive through the turn.   Therefore, the vehicle can dynamically optimize the suspension and the windows so the vehicle operator does not have to do this manually.  See col. 6, line 30-45 and col. 15, lines 25-45 and the abstract of Obradovich.

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich.

Fairchild of GOOGLE™ is silent but Obradovich teaches  “ 12.    The vehicle of claim 9, further including a suspension of the vehicle configured to mitigate a shock and a vibration to the vehicle from a road surface,… the controller is configured to control the suspension to reduce a damping force of a damper of the suspension and raise a height of a vehicle body. (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor; see col. 15, lines 1-45 where the vehicle approaches and detects a toll booth, the windows are automatically rolled down; see also col. 6, lines 20-40 where 
wherein, during a manual driving mode of the vehicle, (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor; see col. 15, lines 1-45 where the vehicle approaches and detects a toll booth);
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Obradovich and the disclosure of Fairchild since Obradovich teaches that the vehicle can detect a raised surface on a street. This can cause the bottom of the vehicle to scrape the raised surface. This can damage the vehicle.  The vehicle can also detect a toll plaza on the road.  The vehicle in response to the raised or bumps on the surface can adjust a shocks to increase a height of the vehicle. Further, the vehicle can automatically lower the vehicle’s windows to pay a cash toll.  However, when a vehicle exits a toll area and can experience a smooth and tight curve in the road, the vehicle can lower the suspension of the vehicle so the vehicle is more sporty and drive through the turn.   Therefore, the 

The ‘611 teaches “when the predetermined location is determined to be an entry location of a tailgate”, (see FIG. 2 where the vehicle includes a top positon in block 204 and then in the stop position the first mode of operation is then provided by detecting an access device via a transponder device.  A proximity mode is then determined and this can exchange the account information; FIG. 2 shows a flow diagram of a mode selection process 200 that can be performed by an in-vehicle access application (eg, an in-vehicle access application 162 installed in the in-vehicle computer system 150) according to some embodiments. Process 200 may begin at block 202 by receiving a vehicle status signal from the vehicle communication bus. The vehicle state signal may include vehicle information from the ECU of the vehicle and / or information from various sensors of the vehicle. In some embodiments, the vehicle status signal may include information indicating the speed of the vehicle and / or the current transmission mode of the vehicle.

  At block 204, the process 200 may determine that the vehicle is at a stop position based on the first state of the vehicle state signal at the first time point. This means that, for example, if the vehicle is stationary for a threshold time (eg, 15 seconds, 30 seconds, 1 minute, etc.) This can be determined when the vehicle speed information in the status signal indicates. This can also be determined in another means or combination if, for example, the transmission mode information in the vehicle status signal indicates that the transmission mode of the vehicle is parking.

  At block 206, in response to determining that the vehicle is at the stop position, the process 200 can activate the first mode of operation of the in-vehicle access application. In some embodiments, the first operation mode can also be activated by a user input for activating the first operation mode received at the user interface of the in-vehicle computer system. For example, the first mode of operation is proximity where an in-vehicle access application detects an access device in proximity to the vehicle and establishes a wireless communication channel between the in-vehicle computer system and the access device using an integrated wireless  
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of ‘611 publication and the disclosure of Fairchild since the ‘611 publication teaches that the vehicle can detect that the vehicle is on a toll lane, and the vehicle is at a stop. A sensor, a camera for observing the surroundings of the vehicle 100, and the like may be included. Various ECUs and sensors can communicate with each other via a vehicle communication bus 140. Examples of the vehicle communication bus 140 include a controller area network (CAN) bus, a local interconnect network (LIN) bus, a vehicle area network (VAN) bus, or other suitable signal bus for vehicle communication. The vehicle can then pay the toll electronically. The vehicle can then automatically order the vehicle can move past the toll 

Fairchild discloses “the controller is configured to determine when a speed restriction section is present on a travel lane of the road based on the image information related to the acquired image, and when the speed restriction section is determined to be present”, (see paragraph 37 where based on the various sensors a speed limit for a road can be provided on  a map)
Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich.

13. The vehicle of claim 12, further including an opening and closing device configured to open or close a window of a door of the vehicle, (see col. 15, line 25-45 where when the vehicle arrives at the toll plaza and the vehicle approaches a zero speed, then the vehicle windows are completely opened)
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Obradovich and the disclosure of Fairchild since Obradovich teaches that the vehicle can detect a raised surface on a street. This can cause the bottom of the vehicle to scrape the raised surface. This can damage the vehicle.  The vehicle can also detect a toll plaza on the road.  The vehicle in response to the raised or bumps on the surface can adjust a shocks to increase a height of the vehicle. Further, the vehicle can automatically lower the vehicle’s windows to pay a cash toll.  However, when a vehicle exits a toll area and can experience a smooth and tight curve in the road, the vehicle can lower the suspension of the vehicle so the vehicle is more sporty and drive through the turn.   Therefore, the vehicle can dynamically optimize the suspension and the windows so the 

The ‘611 publication teaches “wherein, during the manual driving mode, the controller is configured to determine when the travel lane of the vehicle is a toll ticket lane based on the image information related to the acquired image, and
wherein when the travel lane is determined to be the toll ticket lane,” (see FIG. 2 where the vehicle includes a top positon in block 204 and then in the stop position the first mode of operation is then provided by detecting an access device via a transponder device.  A proximity mode is then determined and this can exchange the account information; FIG. 2 shows a flow diagram of a mode selection process 200 that can be performed by an in-vehicle access application (eg, an in-vehicle access application 162 installed in the in-vehicle computer system 150) according to some embodiments. Process 200 may begin at block 202 by receiving a vehicle status signal from the vehicle communication bus. The vehicle state signal may include vehicle information from the ECU of the vehicle and / or information from various sensors of the vehicle. In some embodiments, the 

  At block 204, the process 200 may determine that the vehicle is at a stop position based on the first state of the vehicle state signal at the first time point. This means that, for example, if the vehicle is stationary for a threshold time (eg, 15 seconds, 30 seconds, 1 minute, etc.) This can be determined when the vehicle speed information in the status signal indicates. This can also be determined in another means or combination if, for example, the transmission mode information in the vehicle status signal indicates that the transmission mode of the vehicle is parking.

  At block 206, in response to determining that the vehicle is at the stop position, the process 200 can activate the first mode of operation of the in-vehicle access application. In some embodiments, the first operation mode can also be activated by a user input for activating the first operation mode received at the user interface of the in-vehicle computer system. For example, the first mode of operation is proximity where an in-vehicle  
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of ‘611 publication and the disclosure of Fairchild since the ‘611 publication teaches that the vehicle can detect that the vehicle is on a toll lane, and the vehicle is at a stop. A sensor, a camera for observing the surroundings of the vehicle 100, and the like may be included. Various ECUs and sensors can communicate with each other via a vehicle communication bus 140. Examples of the vehicle communication bus 140 include a controller area network (CAN) bus, a local interconnect network (LIN) bus, a vehicle area network (VAN) bus, or other suitable signal bus 

Fairchild of GOOGLE™ is silent but Obradovich teaches  the controller is configured to control the opening and closing device to open a window (see col. 15, line 25-45 where when the vehicle arrives at the toll plaza and the vehicle approaches a zero speed, then the vehicle windows are completely opened) adjacent to a driver seat of the vehicle and controls the suspension to adjust the height of the vehicle body. (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor);The claim recites a selection of an order of steps of lowering at the toll plaza rather than lowering when there is a speed bump at the toll plaza. The applicant has not provided why this benefit is providing any unexpected results. See In re Burhans, 154 F.2d 690 (CCPA 1946), relied upon in MPEP § 2144.04(IV)(C), where the MPEP summarizes Burhans as 
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Obradovich and the disclosure of Fairchild since Obradovich teaches that the vehicle can detect a raised surface on a street. This can cause the bottom of the vehicle to scrape the raised surface. This can damage the vehicle.  The vehicle can also detect a toll plaza on the road.  The vehicle in response to the raised or bumps on the surface can adjust a shocks to increase a height of the vehicle. Further, the vehicle can automatically lower the vehicle’s windows to pay a cash toll.  However, when a vehicle exits a toll area and can experience a smooth and tight curve in the road, the vehicle can lower the suspension of the vehicle so the vehicle is more sporty and drive through the turn.   Therefore, the vehicle can dynamically optimize the suspension and the windows so the vehicle operator does not have to do this manually.  See col. 6, line 30-45 and col. 15, lines 25-45 and the abstract of Obradovich.

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich.

Fairchild of GOOGLE™ is silent but Obradovich teaches  “ 14.    The vehicle of claim, 13, wherein the controller is configured to control the suspension to start to adjust the height of the vehicle body at a location of the vehicle (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor; see col. 15, lines 1-45 where the vehicle approaches and detects a toll booth);which is spaced a predetermined distance from a location of the tailgate”. (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor);

It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Obradovich and the disclosure of Fairchild since Obradovich teaches that the vehicle can detect a raised surface on a street. This can cause the bottom of the vehicle to scrape the raised surface. This can damage the vehicle.  The vehicle can also detect a toll plaza on the road.  The vehicle in response to the raised or bumps on the surface can adjust a shocks to increase a height of the vehicle. Further, the vehicle can automatically lower the vehicle’s windows to pay a cash toll.  However, when a vehicle exits a toll area and can experience a smooth and tight curve in the road, the vehicle can lower the suspension of the vehicle so the vehicle is more sporty and drive through the turn.   Therefore, the vehicle can dynamically optimize the suspension and the windows so the 

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich that was filed in 1997 and in view of Chinese Patent Pub. NO.: CN103556901B.


Fairchild of GOOGLE™ is silent but Obradovich teaches  “ 15.    The vehicle of claim 13, wherein the controller is configured to determine when the vehicle has passed through the tailgate based on the image information related to the acquired image, and when the vehicle is determined to has passed through the tailgate,  to control the suspension to return the height of the vehicle body to an original height thereof. (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor; see col. 15, lines 1-45 where the vehicle approaches and detects a toll booth, the windows are automatically rolled down; see also col. 6, lines 20-40 where the vehicle height is lowered when approaching a curve and after being raised due to the raised surface on the road);
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Obradovich and the disclosure of Fairchild since Obradovich teaches that the vehicle can detect a raised surface on a street. This can cause the bottom of the vehicle to scrape the raised surface. This can damage the vehicle.  The vehicle can also detect a toll plaza on the road.  The vehicle in response to the raised or bumps on the surface can adjust a shocks to increase a height of the vehicle. Further, the vehicle can automatically lower the vehicle’s windows to pay a cash toll.  However, when a vehicle exits a toll area and can experience a smooth and tight curve in the road, the vehicle can lower the suspension of the vehicle so the vehicle is more sporty and drive through the turn.   Therefore, the vehicle can dynamically optimize the suspension and the windows so the 

Fairchild of GOOGLE™ is silent but the ‘901 publication teaches  the controller is configured to control the opening and closing device to close the window adjacent to the driver seat and” (see abstract where the vehicle windows can be closed based on an environmental factor);
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of ‘901 publication and the disclosure of Fairchild since ‘901 publication teaches that the vehicle can detect one or more environmental parameters. The master processor can then automatically raise or lower the windows based on the environmental parameters in an automatic manner.   Therefore, the vehicle can dynamically control the windows based on a sensor and the vehicle operator does not have to do this manually.  See claims 1-9 of the ‘901 publication. 

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012/0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  U.S. Patent App. Pub. No.: US 2014/0310075 A1 to Ricci that was filed in 2014 (hereinafter “Ricci”). 

Fairchild is silent but Ricci teaches “16.    The vehicle of claim 9,
wherein the controller is configured to verify a distance between the current location and the destination based on location information related to the received current location and location information related to the destination, and ”, (see abstract where a vehicle can determine if the vehicle is approaching a fee area; see paragraph 78-80 and FIG. 37 where the location of the vehicle indicates a toll ahead)
wherein when the verified distance is determined to be a reference distance, (see abstract where a vehicle can determine if the vehicle is approaching a fee area; see paragraph 78-80 and FIG. 37 where the location of the vehicle indicates a toll ahead) the controller is configured to perform a control to turn off an air conditioner, a radio, and an audio device in the vehicle. (see paragraph 462-467, 470, 356-367 where using a gesture the occupant can turn off the air, and lower the volume and control the radio; see FIG. 17);
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Ricci and the disclosure of Fairchild since Ricci teaches that the vehicle can detect one or more programmed user gestures. Based on the user gestures, the telematics unit can be controlled to turn off the radio, air conditioning, speakers and other vehicle telematics devices.  Therefore, the vehicle can dynamically control the options based on a gesture made by the user.  See Ricci at p. 462-467. 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  U.S. Patent No.: US6748308B2 to Losey (hereinafter “Losey”) and in view of U.S. Patent Application Pub. No.: US 2018/0141563A1 to Becker. 

Fairchild is silent but Becker teaches “17.    The vehicle of claim 9, further including:
an opening and closing device configured to open or close a window of a door of the vehicle; and
an illumination detector configured to detect external illuminance, wherein, when the current location is determined to be the destination, the controller is configured to verify the detected external illuminance, and,
wherein when the verified external illuminance is less than or equal to a reference illuminance”,  (see paragraph 25 to 30-34 where lightening is detected and the windows and sunroof are closed and the shades are closed)
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Becker and the disclosure of Fairchild since Becker teaches that the vehicle sensor can detect lightening via a light sensor and 

Fairchild is silent but Losey teaches “the controller is configured to control the opening and closing device to open a window adjacent to a driver seat of the vehicle. (see FIG. 3, where if the vehicle is at a location and the speed of the vehicle is greater than a threshold value and the vehicle’s windows are open then the vehicle’s windows are closed automatically; see col. 3, line 40-col. 4, line 20).
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Losey and the disclosure of Fairchild since Losey teaches that the vehicle can include one or more sensors.  In response to the one or more sensors, the vehicle can open or close the windows. For example, the vehicle can detect excess wind and close the windows, or rain.   Therefore, the vehicle can dynamically control the windows to close based sensed conditions.   See col. 3, line 1 to col. 4, line 20. 

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012/0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  U.S. Patent No.: US10930158B1 to Nepomuceno  (hereinafter “Nepomuceno”). 

In regard to claim 18, Fairchild is silent but Nepomuceno teaches “ 18.    The vehicle of claim 9, wherein, when the current location is determined to be the destination, the controller is configured to release an automatic on/off function of an engine of the vehicle and an automatic on/off function of the brake. (See FIG. 4, where based on the vehicle entering a parking lot, the autonomous function can be disengaged due to a hazard; see block 402-416; see col. 2, lines 20-55).
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Nepomuceno and the disclosure of Fairchild since Nepomuceno teaches that the vehicle can arrive home to a very complicated parking lot to navigate. This may be too much for the 

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich.

Fairchild of GOOGLE™ discloses “19.    A vehicle comprising: (see autonomous vehicle computer system 110 that can obtain a detailed map 136 and include control of the steering, acceleration and braking 180-186 in FIG. 1)
a power device configured to apply a driving force to a wheel of the vehicle; (see autonomous vehicle computer system 110 that can 
a brake configured to apply a braking force to the wheel; (see autonomous vehicle computer system 110 that can obtain a detailed map 136 and include control of the steering, acceleration and braking 180-186 in FIG. 1)
Fairchild of GOOGLE™ is silent but Obradovich teaches  “a suspension configured to mitigate a shock and a vibration to the vehicle from a road surface; (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor; see col. 15, lines 1-45 where the vehicle approaches and detects a toll booth);
Fairchild of GOOGLE™ is silent but Obradovich teaches “… an opening and closing device configured to open or close a window of a door of the vehicle; (see col. 15, line 25-45 where when the vehicle arrives at the toll plaza and the vehicle approaches a zero speed, then the vehicle windows are completely opened)


Fairchild discloses “…an image acquirer configured to acquire an image of a road; (see FIG. 5a where the device has local cameras and stereo-cameras and a lidar device that can capture images to 10 meters)
an inputter through which a destination of the vehicle is input; (see paragraph 28)
 a storage configured to store entry location information related to a tollgate; (see paragraph 27-28)
a location receiver configured to receive a current location of the vehicle; (see paragraph 47)
a controller configured to generate a route from the received current location to the destination, to control road guidance based on route information related to the generated route, (see paragraph 50)to determine when a speed restriction section is present in a travel lane (see paragraph 60)of the vehicle and a type of the travel lane of the vehicle based on image information related to
the acquired image when the received current location is determined to be (see paragraph 58-60, 61 where the vehicle may wish to turn around a corner at a predetermined speed however the field of view of the images indicate a reduced field of view and the av can slow down the vehicle dramatically so the vehicle is able to detect an object located near a 
Fairchild of GOOGLE™ is silent but the ‘611 publication teaches  “… an entry location of the tollgate, see FIG. 1 where the vehicle arrives on the toll road and then determines a location of the vehicle 100 feet before the toll before arriving at the toll gate; In the toll collection mode of operation, the vehicle 100 is moving and uses the in-vehicle access application 162 to obtain permission to access one or more toll roads or access to restricted areas where the vehicle 100 is approaching. And toll collection transactions. For simplicity of explanation, as used herein, a restricted area may be considered a toll road. The in-vehicle access application 162 may identify one or more toll roads (eg, crossovers, highways, etc.) within a predetermined distance from the vehicle 100 based on the location of the vehicle 100 and / or geofencing technology. it can. The in-vehicle access application 162 can obtain permission by sending account authentication information directly to a remote toll collection server related to the toll collection manager on the toll road using the network connection capability of the vehicle 100. In some embodiments, this can be done before the vehicle 100 arrives on the toll road. For example, pre-approval using a toll road may be based on the location of the vehicle 100 at a predetermined 
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of ‘611 publication and the disclosure of Fairchild since the ‘611 publication teaches that the vehicle can detect that the vehicle is on a toll lane, and the vehicle is at a stop. A sensor, a camera for observing the surroundings of the vehicle 100, and the like may be included. Various ECUs and sensors can communicate with each other via a vehicle communication bus 140. Examples of the vehicle communication bus 140 include a controller area network (CAN) bus, a local interconnect network (LIN) bus, a vehicle area network (VAN) bus, or other suitable signal bus for vehicle communication. The vehicle can then pay the toll electronically. The vehicle can then automatically order the vehicle can move past the toll as the payment is completed.   This can provide an improved automatic toll payment.     See claims 1-13 of the ‘611 publication.

Obradovich teaches  “ to control a damping force of the suspension to be reduced when the speed restriction section is determined to be present, and (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor);
to control the opening and closing device to open or close the window when the type of the travel lane of the vehicle is determined to be a toll ticket lane; and (see col. 15, line 25-45 where when the vehicle arrives at the toll plaza and the vehicle approaches a zero speed, then the vehicle windows are completely opened)”. 
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Obradovich and the disclosure of Fairchild since Obradovich teaches that the vehicle can detect a raised surface on a street. This can cause the bottom of the vehicle to scrape the raised surface. This can damage the vehicle.  The vehicle can also detect a toll plaza on the road.  The vehicle in response to the raised or bumps on the surface can adjust a shocks to increase a height of the vehicle. Further, the vehicle can 

Fairchild discloses “a display configured to display the generated route and road guidance information”.  (see fig. 2, block 217);
Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich and in view of U.S. Patent Application Pub. No.: US 2018/0141563A1 to Becker and in view of Ricci.

Fairchild is silent but Becker teaches 20.    The vehicle of claim 19, further including:
an illumination detector configured to detect external illuminance,… wherein when the current location is determined to be the destination, the controller is configured to verify the detected external illuminance, and
wherein when the verified external illuminance is less than or equal to a reference illuminance, the controller is configured to control the opening and closing device to open a window adjacent to a driver seat of the vehicle”. (see paragraph 25 to 30-34 where lightening is detected and the windows and sunroof are closed and the shades are closed);
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Becker and the disclosure of Fairchild since Becker teaches that the vehicle sensor can detect lightening via a light sensor and 

Fairchild is silent but Ricci teaches “wherein the controller is configured to verify a distance between the current location and the destination based on location information related to the received current location and location information related to the destination, (see abstract where a vehicle can determine if the vehicle is approaching a fee area; see paragraph 78-80 and FIG. 37 where the location of the vehicle indicates a toll ahead)
wherein when the verified distance is determined to be a reference distance, (see abstract where a vehicle can determine if the vehicle is approaching a fee area; see paragraph 78-80 and FIG. 37 where the location of the vehicle indicates a toll ahead)  the controller is configured to perform a control to turn off an air conditioner, a radio, and an audio device in the vehicle” (see paragraph 462-467, 470, 356-367 where using a gesture the occupant can turn off the air, and lower the volume and control the radio; see FIG. 17);


Claim 21 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich.

Fairchild of GOOGLE™ discloses “21.    A method of controlling a vehicle, the method comprising: (see autonomous vehicle computer 
when a destination of the vehicle is received, generating, by a controller, (see autonomous vehicle computer system 110 that can obtain a detailed map 136 and include control of the steering, acceleration and braking 180-186 in FIG. 1)
a route to the destination; (see autonomous vehicle computer system 110 that can obtain a detailed map 136 and include control of the steering, acceleration and braking 180-186 in FIG. 1)
controlling, by the controller, road guidance based on route information related to the generated route; (see paragraph 28) (see paragraph 27-28)… based on image information related to an image acquired by an image acquirer; (see FIG. 5a where the device has local cameras and stereo-cameras and a lidar device that can capture images to 10 meters) (see paragraph 58-60, 61 where the vehicle may wish to turn around a corner at a predetermined speed however the field of view of the images indicate a reduced field of view and the av can slow down the vehicle dramatically so the vehicle is able to detect an object located near a 

Fairchild of GOOGLE™ is silent but the ‘611 publication teaches  “…determining, by the controller, when a current location of the vehicle is an entry location of a tollgate (see FIG. 1 where the vehicle arrives on the toll road and then determines a location of the vehicle 100 feet before the toll before arriving at the toll gate; In the toll collection mode of operation, the vehicle 100 is moving and uses the in-vehicle access application 162 to obtain permission to access one or more toll roads or access to restricted areas where the vehicle 100 is approaching. And toll collection transactions. For simplicity of explanation, as used herein, a restricted area may be considered a toll road. The in-vehicle access application 162 may identify one or more toll roads (eg, crossovers, highways, etc.) within a predetermined distance from the vehicle 100 based on the location of the vehicle 100 and / or geofencing technology. it can. The in-vehicle access application 162 can obtain permission by sending account authentication information directly to a remote toll collection server related to the toll collection manager on the toll road using the network 

when the current location is determined to be the entry location of the tollgate, determining, by the controller, when a speed restriction section is present in a travel lane of the vehicle and a type of the travel lane of the vehicle based on the image information related to the acquired image; (see FIG. 2 where the vehicle includes a top positon in block 204 and then in the stop position the first mode of operation is then provided by detecting an access device via a transponder device.  A proximity mode is then determined and this can exchange the account information; FIG. 2 shows a flow diagram of a mode selection process 200 that can be performed by an in-vehicle access application (eg, an in-vehicle 

  At block 204, the process 200 may determine that the vehicle is at a stop position based on the first state of the vehicle state signal at the first time point. This means that, for example, if the vehicle is stationary for a threshold time (eg, 15 seconds, 30 seconds, 1 minute, etc.) This can be determined when the vehicle speed information in the status signal indicates. This can also be determined in another means or combination if, for example, the transmission mode information in the vehicle status signal indicates that the transmission mode of the vehicle is parking.

 
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of ‘611 publication and the disclosure of Fairchild since the ‘611 publication teaches that the vehicle can detect that the vehicle is on a toll 

Fairchild of GOOGLE™ is silent but Obradovich teaches  “ when the speed restriction section is present, controlling, by the controller, a suspension of the vehicle to reduce a damping force of the suspension and raise a height of a door of the vehicle; and (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor);
when the type of the travel lane of the vehicle is determined to be a toll ticket lane, controlling, by the controller, an opening and closing device to open a window adjacent to a driver seat of the vehicle. (see col. 15, line 25-45 where when the vehicle arrives at the toll plaza and the vehicle approaches a zero speed, then the vehicle windows are completely opened)
The claim recites a selection of an order of steps of lowering at the toll plaza rather than lowering when there is a speed bump at the toll plaza. The applicant has not provided why this benefit is providing any unexpected results. See In re Burhans, 154 F.2d 690 (CCPA 1946), relied upon in MPEP § 2144.04(IV)(C), where the MPEP summarizes Burhans as teaching the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Obradovich and the disclosure of Fairchild since Obradovich teaches that the vehicle can detect a raised surface on a street. This can cause the bottom of the vehicle to scrape the raised surface. This can damage the vehicle.  The vehicle can also detect a toll plaza on the road.  

Claim 22 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich.

22.    The method of claim 21, further including, when a driving mode of the vehicle is an autonomous driving mode, controlling, by the controller, operation of at least one of a power device and a brake of the vehicle to reduce a driving speed of the vehicle (see autonomous vehicle computer system 110 that can obtain a detailed map 136 and include control of the steering, acceleration and braking 180-186 in FIG. 1) (see paragraph 58-60, 61 where the vehicle may wish to turn around a corner at a predetermined speed however the field of view of the images indicate a reduced field of view and the av can slow down the vehicle dramatically so the vehicle is able to detect an object located near a truck 730)
Fairchild of GOOGLE™ is silent but the ‘611 publication teaches  “…at the entry location of the tollgate”. (see claims 1-10 where the vehicle can stop at a toll booth and then provides an authentication to access a toll road) (see FIG. 1 where the vehicle arrives on the toll road and then determines a location of the vehicle 100 feet before the toll before arriving at the toll gate; In the toll collection mode of operation, the vehicle 100 is moving and uses the in-vehicle access application 162 to obtain permission to access one or more toll roads or access to restricted areas where the vehicle 100 is approaching. And toll collection transactions. For simplicity of (see FIG. 2 where the vehicle includes a top positon in block 204 and then in the stop position the first mode of operation is then provided by detecting an access device via a transponder device.  A proximity mode is then determined and this can exchange the account information; FIG. 2 shows a flow diagram of a mode selection process 200 that can be performed by an 

  At block 204, the process 200 may determine that the vehicle is at a stop position based on the first state of the vehicle state signal at the first time point. This means that, for example, if the vehicle is stationary for a threshold time (eg, 15 seconds, 30 seconds, 1 minute, etc.) This can be determined when the vehicle speed information in the status signal indicates. This can also be determined in another means or combination if, for example, the transmission mode information in the vehicle status signal indicates that the transmission mode of the vehicle is parking.

 
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of ‘611 publication and the disclosure of Fairchild since the ‘611 publication teaches that the vehicle can detect that the vehicle is on a toll 

Claim 23 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich and in view of Ricci and in view of Becker.

“23.    The method of claim 21, further including:
verifying, by the controller, a distance between the current location and the destination based on location information related to the current location and location information related to the destination; (see abstract where a vehicle can determine if the vehicle is approaching a fee area; see paragraph 78-80 and FIG. 37 where the location of the vehicle indicates a toll ahead)
when the verified distance is determined to be a reference distance, (see abstract where a vehicle can determine if the vehicle is approaching a fee area; see paragraph 78-80 and FIG. 37 where the location of the vehicle indicates a toll ahead) performing, by the controller, a control to turn off an air conditioner, a radio, and an audio device in the vehicle; (see paragraph 462-467, 470, 356-367 where using a gesture the occupant can turn off the air, and lower the volume and control the radio; see FIG. 17);
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Ricci and the disclosure of Fairchild since Ricci teaches that 

Fairchild is silent but Becker teaches when the current location is determined to be the destination, verifying, by the controller, a detected illuminance; and
when the verified external illuminance is less than or equal to a reference illuminance, controlling, by the controller, the opening and closing device to open the window adjacent to the driver seat. (see paragraph 25 to 30-34 where lightening is detected and the windows and sunroof are closed and the shades are closed)
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Becker and the disclosure of Fairchild since Becker teaches that the vehicle sensor can detect lightening via a light sensor and 

Claim 24 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012//0310466A1 to Fairchild et al. that was filed in 2011 and in further in view of  Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 6,275,231 B1 to Obradovich.

Fairchild is silent but the ‘611 teaches “24.    The method of claim 21, further including:
when the type of the travel lane of the vehicle is the toll ticket lane, verifying, by the controller, a location of the tollgate based on the image information related to the image acquired by the image acquirer; and ,” (see FIG. 2 where the vehicle includes a top positon in block 204 and then in the stop position the first mode of operation is then 

  At block 204, the process 200 may determine that the vehicle is at a stop position based on the first state of the vehicle state signal at the first time point. This means that, for example, if the vehicle is stationary for a threshold time (eg, 15 seconds, 30 seconds, 1 minute, etc.) This can be determined when the vehicle speed information in the status signal indicates. This can also be determined in another means or combination if, 

  At block 206, in response to determining that the vehicle is at the stop position, the process 200 can activate the first mode of operation of the in-vehicle access application. In some embodiments, the first operation mode can also be activated by a user input for activating the first operation mode received at the user interface of the in-vehicle computer system. For example, the first mode of operation is proximity where an in-vehicle access application detects an access device in proximity to the vehicle and establishes a wireless communication channel between the in-vehicle computer system and the access device using an integrated wireless transceiver that is part of the vehicle. The operation mode can be set. In proximity mode, the in-vehicle access application receives transaction information from the access device via a wireless communication channel, displays the transaction information on the user interface of the in-vehicle computer system, requests approval from the vehicle occupant, and provides account authentication information. Can be sent to the access device.) 


 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of ‘611 publication and the disclosure of Fairchild since the ‘611 publication teaches that the vehicle can detect that the vehicle is on a toll lane, and the vehicle is at a stop. A sensor, a camera for observing the surroundings of the vehicle 100, and the like may be included. Various ECUs and sensors can communicate with each other via a vehicle communication bus 140. Examples of the vehicle communication bus 140 include a controller area network (CAN) bus, a local interconnect network (LIN) bus, a vehicle area network (VAN) bus, or other suitable signal bus for vehicle communication. The vehicle can then pay the toll electronically. The vehicle can then automatically order the vehicle can move past the toll as the payment is completed.   This can provide an improved automatic toll payment.     See claims 1-13 of the ‘611 publication.
Fairchild of GOOGLE™ is silent but Obradovich teaches  “ controlling, by the controller, the suspension to start to adjust a height of a vehicle body at a location of the vehicle which is spaced a predetermined distance from the location of the tollgate. (see col. 6, lines 30-40 where when there is a raised surface ahead with the toll then the vehicle height can be adjusted to prevent the vehicle bottom from scraping the floor; see col. 15, lines 1-45 where the vehicle approaches and detects a toll booth, the windows are automatically rolled down; see also col. 6, lines 20-40 where the vehicle height is lowered when approaching a curve and after being raised due to the raised surface on the road);
It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Obradovich and the disclosure of Fairchild since Obradovich teaches that the vehicle can detect a raised surface on a street. This can cause the bottom of the vehicle to scrape the raised surface. This can damage the vehicle.  The vehicle can also detect a toll plaza on the road.  The vehicle in response to the raised or bumps on the surface can adjust a shocks to increase a height of the vehicle. Further, the vehicle can automatically lower the vehicle’s windows to pay a cash toll.  However, when a vehicle exits a toll area and can experience a smooth and tight curve in the road, the vehicle can lower the suspension of the vehicle so the vehicle is more sporty and drive through the turn.   Therefore, the 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN PAUL CASS/Primary Examiner, Art Unit 3668